Smith, J.,
delivered the opinion of the court.
. It is manifest from the evidence that the contract, as written, did not express the agreement of the parties, *896•and that its failure so to do was caused by the fraudulent conduct of appellees. This, we understand, was the view taken of it by the chancellor in the court below; but he erred in holding that it constituted such a “ speculative venture” as to warrant a court of equity in declining to grant the relief prayed for. The contract simply provides for a sale of personal property, delivery to be made at a future date. It is speculative only in the sense that all such contracts are speculative, and not in the sense that such contracts are condemned by the law.
The decree of the court below will be reversed, and •decree here reforming the contract in accordance with the prayer of the bill, and awarding, appellee damages in the amount prayed for.
Anderson, J.,.took no part in the consideration of this case.